Citation Nr: 0629694	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1. Entitlement to an effective date earlier than August 10, 
2001, for the grant of service connection for depression with 
personality changes.  

2.  Entitlement to an effective date earlier than August 10, 
2001, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities, to 
include on an extra-schedular basis.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1970 to 
October 1970 and had periods of Active Duty for Training 
(ACDUTRA), including from July 1972 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 19, 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In conjunction with his appeal, the 
veteran requested a hearing before a member of the Board and 
stated that, if possible, he wanted a video conference 
hearing. The veteran was unable to appear at a hearing 
scheduled for November 2005.  The hearing was rescheduled for 
March 2006.  On the date of the hearing, the veteran chose 
not to provide oral testimony, but at that time submitted a 
written statement and plus additional evidence with a waiver 
of RO consideration of that evidence.  He also requested 
60 days to submit more evidence at that time.  The record was 
held open as requested, and the RO transferred the case to 
the Board in Washington, D.C., in May 2006.  At the same 
time, the RO notified the veteran that his case was being 
certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 19, 2002, rating decision, a Decision Review 
Officer (DRO) at the RO granted service connection for 
depression with personality changes secondary to the 
veteran's service-connected low back strain with a 70 percent 
rating effective August 10, 2001.  In the same rating 
decision, the DRO also granted entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) effective August 10, 2001.  The DRO also 
granted eligibility to Dependents' Educational Assistance 
under Chapter 35, Title 38 of the U.S. Code.  In a letter 
dated October 4, 2002, the RO informed the veteran of its 
decision and gave him notice of his appellate rights.  On 
October 3, 2003, the RO received from the veteran a VA 21-
4138, Statement in Support of Claim, in which he stated that 
he was filing a notice of disagreement (NOD) on the rating 
decision.  He asserted that the evidence and the law support 
an earlier effective date than that granted by the DRO 
decision and if not resolved, he would appeal to the Board.  
Thereafter, the RO issued a statement of the case (SOC) on 
the issue of entitlement to an effective date earlier than 
August 10, 2001, for the grant of the TDIU, and the veteran 
filed a timely substantive appeal.  

The veteran has argued that the RO should have provided him 
with a SOC on the issue of entitlement to an effective date 
earlier than August 10, 2001, for service connection for 
depression with personality changes because his October 2003 
NOD expressed disagreement with the effective date regarding 
service connection for depression as well as the effective 
date for the TDIU.  The Board agrees that the statement 
received from the veteran on October 3, 2003, expresses 
disagreement with the effective date regarding both TDIU and 
service connection for depression with personality changes 
and indicates the intent to appeal.  In light of the present 
procedural posture of this issue, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

In the September 19, 2002, rating decision, the DRO indicated 
that the veteran's depression with personality changes was 
largely responsible for his unemployability.  Thus, whether 
an earlier effective date may be granted for service 
connection for depression with personality changes could 
affect the issue of entitlement to an earlier effective date 
for a TDIU.  The Court has stated that where a decision on 
one issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Since the issue 
of entitlement to an effective date earlier than August 10, 
2001, for service connection for depression with personality 
changes could affect the outcome of the claim for an earlier 
effective date for a TDIU, they must be considered as 
inextricably intertwined.  The Appeals Management Center 
(AMC) must complete development and issue a SOC on the 
inextricably intertwined issue of an earlier effective date 
for service connection for depression with personality 
changes before the Board addresses the issue of entitlement 
to an effective date earlier than August 10, 2001, for a 
TDIU, which was certified on appeal.  

The Board observes that the claims folder indicates that the 
veteran participated in VA vocational rehabilitation 
services, and the record includes copies of several reports 
and letters related to those benefits.  Although the RO has 
referred to the veteran's VA Vocational Rehabilitation 
folder, it is not currently with the claims file.  As these 
records are pertinent to the veteran's effective date claims 
and are within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

As noted in the Introduction, instead of testifying at the 
Board hearing scheduled to take place at the RO in 
March 2006, the veteran at that time submitted a written 
statement concerning his claims.  He also submitted 
additional evidence with a written waiver of RO consideration 
of that evidence as is allowed under pertinent regulations.  
The Board notes, however, that in October 2005, the RO 
obtained extensive records from the Social Security 
Administration (SSA) relative to its decision that awarded 
disability benefits to the veteran.  As these records include 
VA medical and vocational rehabilitation records, which if 
not otherwise available, may be relevant to the earlier 
effective date claims, these records should be considered by 
the agency of original jurisdiction with a discussion of 
their relevance in readjudication of the claims and issuance 
of any supplemental statement of the case or statement of the 
case, as appropriate.  

In his statement dated in March 2002 the veteran presented 
arguments concerning entitlement to earlier effective dates 
for service connection for depression and for a TDIU, to 
include on an extra-schedular basis.  He has argued that the 
record includes pending informal claims for a service 
connection for depression and for a TDIU, including on an 
extra-schedular basis and references the documents that he 
believes support his contentions.  In readjudicating the 
claims on appeal, the AMC must consider all theories asserted 
by the veteran, including the alleged possibilities of claims 
earlier than August 10, 2001, seeking service connection for 
depression and/or a TDIU, to include on an extra-schedular 
basis.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, with respect to the depression service 
connection claim, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate that claim, and he was given notice of evidence 
required for a TDIU rating, but with respect to neither of 
the claims did the RO provide the veteran with notice 
concerning evidence required to establish an effective date 
until it sent him a letter about this in late March 2006.  
The letter was not, however, tailored to the fact that by 
that time the veteran's underlying claims for service 
connection have been granted and the remaining claims were 
for an earlier effective dates for service connection for 
depression and for the award of a TDIU, to include on an 
extra-schedular basis.  Further, at no time has the veteran 
been requested explicitly to provide any evidence in his 
possession and not previously submitted.  

Accordingly, the case is REMANDED for the following actions:  
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date earlier than August 10, 2001, for 
service connection for depression with 
personality changes and that needed to 
establish an effective date earlier than 
August 10, 2001, for a TDIU, to include 
on an extra-schedular basis.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Give the veteran notice 
of what evidence and information he 
should provide and what evidence VA will 
obtain.  38 U.S.C.A. § 5103, 5103A (West 
2002 & West Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  

Request that the veteran send VA any 
evidence in his possession that pertains 
to his claims and has not been submitted 
previously.  38 C.F.R. § 3.159.  

2.  Associate the veteran's VA Vocational 
Rehabilitation folder with his claims 
file.  

3.  After review of the record 
(including, but not limited to, the 
veteran's VA Vocational Rehabilitation 
folder and the records received from the 
Social Security Administration in 
October2005) and completion of any 
additional development indicated by the 
state of the record at that time, 
readjudicate entitlement to an effective 
date earlier than August 10, 2001, for 
service connection for depression with 
personality changes with consideration of 
all theories advanced by the veteran in 
his March 2006 statement regarding 
pending informal claims.  If the claim 
remains denied, issue a statement of the 
case on the claim of entitlement to an 
earlier effective date for service 
connection for depression with 
personality changes and notify the 
veteran of the action he must take to 
perfect an appeal to the Board as to that 
issue.

Also, and again after review of the 
record (including, but not limited to, 
the veteran's VA Vocational 
Rehabilitation folder and the records 
received from the Social Security 
Administration in October2005) and 
completion of any additional development 
indicated by the state of the record at 
that time, readjudicate entitlement to an 
effective date earlier than 
August 10, 2001, for a TDIU, to include 
on an extra-schedular basis.  The 
readjudication should consider all 
theories advanced by the veteran in his 
March 2006 statement regarding pending 
informal claims.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  

Thereafter, return the case to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


